IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 MICHAEL J. PENDLETON,                       : No. 76 WM 2017
                                             :
                       Petitioner            :
                                             :
                                             :
               v.                            :
                                             :
                                             :
 COURT OF COMMON PLEAS OF                    :
 ALLEGHENY COUNTY,                           :
                                             :
                       Respondent            :

                                       ORDER



PER CURIAM

       AND NOW, this 16th day of November, 2017, the Application for Leave to File

Original Process, the Petition for Writ of Mandamus, and the Application to Expedite are

DISMISSED. See Commonwealth v. Reid, 642 A.2d 453 (Pa. 1994) (explaining that

hybrid representation is not permissible). The Prothonotary is DIRECTED to forward the

filings to counsel of record.